In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00098-CR
         ______________________________


      MICHAEL DOUGLAS BAIRD, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 115th Judicial District Court
                Upshur County, Texas
                Trial Court No. 14,477




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION

          Originally having been charged with some twenty-four counts of aggravated sexual assault

on a child, Michael Douglas Baird entered an open plea of guilty to five of those counts; he then

submitted only the issue of punishment to a jury. The jury assessed Baird with a fine of $10,000.00

and life imprisonment on each of the five counts.

          On his appeal, Baird contends that his sentence is disproportionate to the crime, citing,

among other cases, Harmelin v. Michigan, 501 U.S. 957 (1991), and Solem v. Helm, 463 U.S. 277

(1983).

          To preserve such a complaint for appellate review, Baird must either have presented the trial

court with a timely request, objection, or motion that stated the specific grounds for the desired

ruling, or the complaint must be apparent from the context. See TEX . R. APP . P. 33.1(a)(1); Harrison

v. State, 187 S.W.3d 429, 433 (Tex. Crim. App. 2005); Haley v. State, 173 S.W.3d 510, 516 (Tex.

Crim. App. 2005); Williams v. State, 191 S.W.3d 242, 262 (Tex. App.—Austin 2006, no pet.)

(claims of cruel and unusual punishment must be presented in timely manner); Nicholas v. State, 56
S.W.3d 760, 768 (Tex. App.—Houston [14th Dist.] 2001, pet. ref'd) (failure to complain to trial

court that sentences were cruel and unusual waived claim of error for appellate review). We have

reviewed the records of the trial proceeding and the hearing on the motion for new trial. No relevant

request, objection, or motion was made at the time of sentencing. Further, although this Court has

held that a motion for new trial is another appropriate way to preserve this type of claim for review



                                                   2
(see Williamson v. State, 175 S.W.3d 522, 523–24 (Tex. App.—Texarkana 2005, no pet.); Delacruz

v. State, 167 S.W.3d 904 (Tex. App.—Texarkana 2005, no pet.)), Baird's motion for new trial did

not contain an allegation that the sentence was disproportionate to the offense.

       Baird failed to preserve any error regarding an allegation of disproportionate sentencing for

appellate review.

       Therefore, we affirm the trial court's judgment.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        December 29, 2008
Date Decided:          December 30, 2008

Do Not Publish




                                                 3